Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action [after Election/Restriction] is in response to application filed on 06/03/2021.
	Priority Date: Prov[06/09.2020]
Claim Status:
Pending claims : 1-4, 20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for collecting information on consumption behavior of users in a group for an item or service to be paid by wallet server.  
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations to: 
acquire user information of user terminals carried by users who use a store; 
generate group information when payment processing is performed by using a first user terminal included in the user terminals, the group information being user information of the first user terminal and a second user terminal included in the user terminals; and 	
generate, from information on the payment processing and the group information, consumption information associated with each of the user terminals in a group.  

The claimed system/machine simply describes series of steps for collecting information on consumption behavior of users in a group for an item or service to be paid by wallet server.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting server, processor, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using  server, processor, first user device, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 20.  
Furthermore, the dependent claims 2-4 do not resolve the issues raised in the independent claims. 
The dependent claims 2-4 are directed towards using an amount of money allocated to each of the user terminals in the group and information on an item or service provided at the store; and  the information on the amount of money allocated to each of the user terminals in the group and the information on the item or the service provided at the store are associated with user-specific information that identifies each of the user terminals in the group; associate a part of a payment amount in the payment processing to the second user terminal in the group and calculate an amount of money allocated to the second user TSN201908634US00TFN190801-US 24terminal in the group; and generate the consumption information in association with each of the user terminals in the group; and to select the second user terminal in the group based on location information acquired from the first user terminal and the second user terminal.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-4 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2019/0050863 A1) in view of KUBO et al (US 2020/0265394  A1). 
	Ref claim 1, Agrawal discloses a wallet server comprising 
a processor with hardware (para [0024-25]; via the group accounts/joint accounts … a group wallet server…the processor comprise in a payment terminal[e.g. a group wallet server…), wherein the processor is configured to: 
	acquire user information of user terminals carried by users who use a store (para [0075-76], fig. 1; via computer-implemented method 10 for authorizing a group payment from a group account…storing in a group database/information of group account/a group profile; …);
	generate group information when payment processing is performed by using a first user terminal included in the user terminals, the group information being user information of the first user terminal and a second user terminal included in the user terminals (para [0077-81]; via receiving from a first wearable device, a first heart identifier for a first user…comparing the group identifier…authorizing a group payment from the one group account…[0090-91]; fig. 3; via the server 34/a payment terminal [POS]…a group wallet application server…[0105], fig.8; via a method 160 authorizing a group payment from a group account…includes payment details comprising the payment amount /wallet details…the server 34 will notify the mobile devices 36 of all members/payment successful or failed…); and 	
	[[ generate, from information on the payment processing and the group information, consumption information associated with each of the user terminals in a group.]]  
	Agrawal does not explicitly disclose the step to generate, from information on the payment processing and the group information, consumption information associated with each of the user terminals in a group.
	However, KUBO being in the same field of invention discloses the step to generate, from information on the payment processing and the group information, consumption information associated with each of the user terminals in a group (para [0145]; via In step S404, the event ends …the cost spent… a total amount in the case of a meal at a restaurant [implied consumption information] or the like…receipts are printed…)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Agrawal to include the disclosures as taught by KUBO to facilitate for consumption information of each of the terminal in a group.
	Ref claim 2, Agrawal discloses the wallet server according to claim 1, wherein: 
the consumption information is information on an amount of money allocated to each of the user terminals in the group and information on an item or service provided at the store; and  the information on the amount of money allocated to each of the user terminals in the group and the information on the item or the service provided at the store are associated with user-specific information that identifies each of the user terminals in the group (para [0054]; via the group account information…and an amount paid by the respective user into the group account…[0105], fig. 8; via a method 160/a group payment …the payment amount…).
	Ref claim 3, Agrawal discloses the wallet server according to claim 2, wherein the processor is configured to: 	
	select the second user terminal that constitutes the group with the first user terminal from the user information of the user terminals; generate the group information that is the user information of the first user terminal and the second user terminal; associate a part of a payment amount in the payment processing to the second user terminal in the group and calculate an amount of money allocated to the second user TSN201908634US00TFN190801-US 24terminal in the group; and 	generate the consumption information in association with each of the user terminals in the group (para [0090-91]; fig. 3; via the server 34/a payment terminal [POS]…a group wallet application server…[0105], fig.8; via a method 160 authorizing a group payment from a group account…includes payment details comprising the payment amount /wallet details…the server 34 will notify the mobile devices 36 of all members/payment successful or failed…); 
	Ref claim 4, Agrawal discloses the wallet server according to claim 3, wherein the processor is configured to 	select the second user terminal in the group based on location information acquired from the first user terminal and the second user terminal (para [0119]; via the I/O devices comprise a user interface[UI] 330a…the camera 330b allows a user to capture images…the geolocation module 330c/GPS satellites…).

	Claims 5-19 [Non-Elected] 
Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Furuichi et al(US 2016/0006745 A1) discloses Propagating Authentication between Terminals.
Omojola (US 11,042,863 B!) discloses Grouping Payments and Payment Requests.
CHEN (WO 2016/197872 A1) discloses Transaction Processing Method and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698